  Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 1 of 6


                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                      IN THE UNITED STATES DISTRICT COURT                            United States District Court

                     FOR THE SOUTHERN DISTRICT OF GEORGIA                        By casbell at 9:01 am, Aug 04, 2020

                              STATESBORO DIVISION


 AARON JEWANN ROBINSON,

                Plaintiff,                                CIVIL ACTION NO.: 6:19-cv-53

        v.

 WARDEN JAMES DEAL; C/O JAVAKA
 JOHNSON; and C/O HUGGINS,

                Defendants.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983, as amended. Doc. 5.

This matter is before the Court for a frivolity screening under 28 U.S.C. § 1915A. Plaintiff has

also filed a Motion for Entry of Default and a Motion for Default Judgment, docs. 18, 19. For

the reasons stated below, I RECOMMEND the Court DISMISS all claims against Warden

James Deal. However, I FIND Plaintiff’s excessive force claim against Corrections Officer

Huggins and his deliberate indifference to serious medical needs claim against Javaka Johnson

may proceed. The Court will direct service of those claim by separate Order. The Court

DENIES as premature Plaintiff’s Motion for Entry of Default and Motion for Default

Judgment.
    Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 2 of 6



                                         PLAINTIFF’S CLAIMS 1

        While in his cell one afternoon at Georgia State Prison, Plaintiff asserts Defendant

Huggins closed his wrist in the flap to his door. Doc. 5 at 5. Defendant Huggins then “leaned

back on the flap,” causing Plaintiff enormous pain and preventing him from removing his hand.

Id. Javaka Johnson, the unit manager of Tier II, saw the incident and approached, asking

Huggins, “[W]hy are you closing his hand in the flap?”. Id. Defendant Huggins then promptly

released Plaintiff’s hand. Id. Plaintiff claims Defendant Johnson saw he was injured and “did

nothing about it.” Id. at 7. Plaintiff received medical attention three days later; medical staff

wrapped his wrist and prescribed ibuprofen and montelukast. Id. Plaintiff says he has lost

circulation in his index finger, and that the finger is “leaning like it’s broken.” Id. He filed a

grievance and received an x-ray for his hand and wrist but never received the results for his

“leaning index finger.” Id. at 8. As relief, Plaintiff requests that Johnson be suspended without

pay and demoted and that Huggins be suspended indefinitely; furthermore, Plaintiff requests

nominal damage of $25,000, compensatory damages of $150,000, and $25,000 in punitive

damages. Id. at 5.

                                    STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all complaints filed by

prisoners and plaintiffs proceeding in forma pauperis. 28 U.S.C. §§ 1915A(a), 1915(a). During

the initial screening, the court must identify any cognizable claims in the complaint. 28 U.S.C.

§ 1915A(b). Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or


1
         All allegations set forth here are taken from Plaintiff’s Amended Complaint. Doc. 5. During
frivolity review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be accepted as
true.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).



                                                   2
     Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 3 of 6



which seeks monetary relief from a defendant who is immune from such relief. Id. The

pleadings of unrepresented parties are held to a less stringent standard than those drafted by

attorneys and, therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520

(1972). However, Plaintiff’s unrepresented status will not excuse mistakes regarding procedural

rules. McNeil v. United States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555.

                                           DISCUSSION

I.      Supervisory Liability

        Defendant Deal, Warden of Georgia State Prison, is mentioned only once in Plaintiff’s

Amended Complaint as the person who appointed Defendant Johnson to his position. Doc. 5 at

4. Section 1983 liability must be based on something more than a defendant’s supervisory

position or a theory of respondeat superior. Bryant v. Jones, 575 F.3d 1281, 1299 (11th Cir.

2009); Braddy v. Fla. Dep’t of Labor & Emp’t Sec., 133 F.3d 797, 801 (11th Cir. 1998). A

supervisor may be liable only through personal participation in the alleged constitutional

violation or when there is a causal connection between the supervisor’s conduct and the alleged

violations. Id. at 802. “To state a claim against a supervisory defendant, the plaintiff must allege




                                                  3
      Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 4 of 6



(1) the supervisor’s personal involvement in the violation of his constitutional rights, (2) the

existence of a custom or policy that resulted in deliberate indifference to the plaintiff’s

constitutional rights, (3) facts supporting an inference that the supervisor directed the unlawful

action or knowingly failed to prevent it, or (4) a history of widespread abuse that put the

supervisor on notice of an alleged deprivation that he then failed to correct.” Barr v. Gee, 437

F. App’x 865, 875 (11th Cir. 2011).

         Plaintiff wishes to hold Defendant Deal liable based solely on his supervisory position as

the Warden of Georgia State Prison. Plaintiff asserts no factual allegations that Deal directly

participated in or was otherwise causally connected to the alleged deprivations of his

constitutional rights. Yet, such supervisory allegations are an insufficient basis for § 1983

liability. Accordingly, the Court should DISMISS all claims against Defendant Deal.

II.      Motions for Entry of Default and Default Judgment

         On January 9, 2020, Plaintiff filed a Motion for Entry of Default, and on March 9, 2020,

Plaintiff filed a Motion for Default Judgment, docs. 18, 19. The Court is only now conducting

the requisite frivolity review, and no Defendant has yet been served nor has discovery begun.

The Court lacks personal jurisdiction over Defendants until service is effectuated and, thus, lacks

the authority to issue a binding judgment against them. See Hall v. Deutsche Bank Nat’l Tr. Co.,

No. 1:11-cv-02524, 2012 WL 13009212, at *2 (N.D. Ga. Feb. 17, 2012) (“Without proper

service of process, a district court lacks personal jurisdiction over a defendant.”). A default

judgment is not warranted because, as Defendants have not been served, so it is impossible that

Defendants “failed to plead or otherwise defend” themselves. Fed. R. Civ. P. 12(a)(1); Fed. R.

Civ. P. 55(a). Accordingly, the Court DENIES as premature Plaintiff’s Motion for Entry of

Default and Motion for Default Judgment. Docs. 18, 19.




                                                  4
  Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 5 of 6



                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s claims

against Defendant Deal. However, Plaintiff’s claims for excessive force against Defendant

Huggins and deliberate indifference to serious medical needs against Defendant Johnson may

proceed. Finally, the Court DENIES as premature Plaintiff’s Motions for Entry of Default and

Default Judgment.

       Any party seeking to object to this Report and Recommendation is instructed to file

specific written objections within 14 days of the date on which this Report and Recommendation

is entered. See 28 U.S.C. § 636(b); Federal Rule of Civil Procedure 72(b)(2). Any objections

asserting that the Magistrate Judge failed to address any contention raised in the Complaint must

also be included. Failure to do so will bar any later challenge or review of the factual findings or

legal conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474

U.S. 140 (1985). A copy of the objections must be served upon all other parties to the action.

The filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence. Furthermore, it is not necessary for a party to repeat legal arguments in

objections. The parties are advised that failure to timely file objections will result in the waiver

of rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787,

790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A




                                                  5
  Case 6:19-cv-00053-RSB-BWC Document 21 Filed 08/04/20 Page 6 of 6



party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 4th day of August,

2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 6
